Title: To Alexander Hamilton from William Ellery, 11 March 1794
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] March 11, 1794. “I acknowledge the Rect. of your [letter] respectg. the case of Saml. Pearsal jr. master of the Sloop Nancy of Fairfield, and now represent the case of George W. Topham master of the Sloop Sarah Ann of Newport, a Registered vessel without a License. She arrived here on sunday last, and the next day the master came to the Custom house and produced a certified manifest and permit from the Colle. of Newyork dated March 7th. 1794. On reading the oath to him when the words composing the whole cargo were pronounced, he manifested great surprize, and said that he could not swear to that; for that there were two bales of goods on board the Sloop which were not in the manifest. He was told that he had transgressed the law.… I told him that I believed his violation of the law was owing to ignorance or inattn. but that it was my duty to enforce it; That I must state the matter to you, and that upon an appln. made by him to you through the District Judge, you would make such a determination as you thought proper.… please to favour with a decision the questn. proposed in my letter of the 3d. of last mo. before the Quarter expenses.”
